If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                            COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                      UNPUBLISHED
                                                                      November 19, 2020
               Plaintiff-Cross-Appellant,

v                                                                     No. 346889
                                                                      Oakland Circuit Court
JIMMY DILWORTH,                                                       LC No. 2018-266939-FH

               Defendant-Cross-Appellee.


Before: BOONSTRA, P.J., and CAVANAGH and BORRELLO, JJ.

PER CURIAM.

         Following a jury trial, defendant was found guilty of possession with the intent to deliver
less than 50 grams of heroin, MCL 333.7401(2)(a)(iv), and possession of less than 25 grams of
cocaine, MCL 333.7403(2)(a)(v). Defendant was sentenced, as a fourth-offense habitual offender,
MCL 769.12, to one year in jail for both convictions. While defendant appealed to this Court as
of right he also filed a motion for a new trial with the trial court on the basis of ineffective of
assistance of counsel. The trial court granted defendant a new trial. In response, the prosecutor
filed a cross-appeal arguing that the trial court abused its discretion by granting defendant’s motion
for a new trial. For the reasons set forth in this opinion, we affirm.

                                        I. BACKGROUND

       During the execution of a search warrant on defendant’s home, police found a digital scale
which had cocaine residue on it, a box of sandwich bags, a box of baking soda, a respiratory mask,
and documents with defendant’s name on them. In the kitchen of defendant’s apartment, police
found large quantities of plastic sandwich bags that had the corners cut off of them, large quantities
of unused plastic sandwich bags, Chore Boy scrubbing pads, and lottery tickets. In the trunk of a
Dodge Stratus, which defendant was previously observed unlocking and doing something in the
trunk, police located a total of 34.6 grams of heroin in an air filter which was packaged in
individual 3.5-gram bags, .6 grams of heroin in a pill bottle, and 1.8 grams of alleged cocaine
powder.

       As indicated above, following his convictions and sentences, defendant filed a claim of
appeal with this court and a motion for a new trial with the trial court. In his motion for a new


                                                 -1-
trial, defendant set forth two theories on which he alleged his trial counsel provided ineffective
assistance. First, defendant argued, trial counsel was ineffective for failing to file a motion to
quash the information following the preliminary examination. As to the first theory, defendant
argued that his trial counsel should have filed a motion to quash because he was erroneously bound
over on the possession of cocaine charge for powder that was found in the trunk of the Stratus
which, according to the state’s lab reports, tested negative as a controlled substance. As to the
second theory, which was the theory the trial court based its ruling, defendant argued that his trial
counsel was ineffective for failing to object to Detective Flaviani’s trial testimony that cocaine
was found in the trunk of the Stratus, despite the fact that the state’s lab results stated that the
powder tested negative as a controlled substance. Defendant argued that Detective Flaviani’s
testimony was highly prejudicial and likely the reason that defendant was found guilty of
possessing cocaine.

        Responding to defendant’s first theory, the prosecutor argued that defendant’s trial counsel
was not ineffective for failing to file a motion to quash because the motion would have been futile,
the prosecutor was free to amend their theory before trial, and, even if the possession of cocaine
charge was dismissed, the information could have been amended to reinstate the charge on the
basis of the cocaine residue As to defendant’s second theory, the prosecutor argued that not
objecting was a reasonable strategic decision because an objection would have highlighted the
testimony, and by not objecting to the testimony, Detective Flaviani’s credibility was undermined
by the lab report and testimony of other witnesses who testified that the powder found in the Stratus
was not a controlled substance. Furthermore, the prosecutor argued that defendant could not
demonstrate prejudice because the lab report which indicated that the powder was not a controlled
substance was admitted as evidence, and the prosecutor’s entire closing argument related to the
cocaine residue found on the scales at defendant’s shared home.

        Following arguments, the trial court concluded there was a “real mess-up” with the
testimony regarding the cocaine and that “Detective Flaviani indicated twice during his testimony
that he located 1.8 grams of cocaine powder, even though the lab report didn’t reflect any other
substances located in the trunk tested positive for cocaine.” The trial court made no finding with
regard to whether defense counsel was ineffective for failing to file a motion to quash, but
concluded that it was “clear” that defense counsel’s failure to object to Detective Flaviani’s
testimony was objectively unreasonable, prejudiced defendant, and there was a reasonable
probability that, but for counsel’s errors, the result of the proceeding would have been different.
In so concluding, the trial court specifically found:

       … [s]o this motion is here on defendant's motion for a new trial. And … it's clear
       that -- and there's nothing to object to, that counsel's failure to object at trial
       regarding the cocaine location and the testimony of the detective, that there was
       objectively unreasonable -- that his failure to object at trial was objectively
       unreasonable and that it did prejudice defendant to the point that there was a
       reasonable probability that but for counsel's errors, the results of the proceedings
       would have been different. And that's under People versus Armstrong, 590 [sic]
       Mich 281, 2011 case. I don't think I can bifurcate, so both counts then will be
       granted a new trial and we'll set a date …

       This appeal ensued.


                                                -2-
                                          II. ANALYSIS

         “We review for an abuse of discretion a trial court’s decision to grant or deny a new trial.
An abuse of discretion occurs when the trial court’s decision is outside the range of principled
outcomes.” People v Russell, 297 Mich. App. 707, 715; 825 NW2d 623 (2012) (quotation marks
and citations omitted). A mere difference in judicial opinion does not establish an abuse of
discretion. People v Johnson, 502 Mich. 541, 564-565; 918 NW2d 676 (2018). Whether a
defendant has been denied the effective assistance of counsel is a mixed question of law and fact.
People v Miller, 326 Mich. App. 719, 726; 929 NW2d 821 (2019). This Court reviews questions
of law de novo and a trial court’s findings of fact for clear error. Id. “Clear error exists when the
reviewing court is left with the definite and firm conviction that a mistake has been made.” People
v Thompson, 314 Mich. App. 703, 720; 887 NW2d 650 (2016).

        Both the Michigan and the United States Constitutions require that a criminal defendant
enjoy the assistance of counsel for his or her defense. Const 1963, art 1, § 20; US Const, Am VI.
In order to obtain a new trial, a defendant must show that (1) counsel's performance fell below an
objective standard of reasonableness and (2) but for counsel's deficient performance, there is a
reasonable probability that the outcome would have been different. Strickland v Washington, 466
U.S. 668, 694-696; 104 S. Ct. 2052; 80 L Ed2d 674 (1984); see, also, People v Armstrong, 490 Mich.
281, 290; 806 NW2d 676 (2011); People v Trakhtenberg, 493 Mich. 38, 51-52; 826 NW2d 136
(2012).

        We address the prosecutor’s claims of error in the order they were presented. First, the
prosecutor argues that trial counsel’s failure to bring a motion to quash the information did not
constitute ineffective assistance of counsel because such a motion would have been futile. The
prosecutor bases this conclusion on the theory that the possession of less than 25 grams of cocaine
charge was viable based on either the alleged cocaine found in the trunk of the Stratus or the
cocaine residue found on the scale in defendant’s apartment. As such, had trial counsel formally
brought a motion to quash, and presuming such motion was granted, the prosecutor would be
allowed an opportunity to amend its theory and factual basis to support the charge prior to trial.
Moreover, even if the charge was dismissed, the prosecutor could have amended the information
to add a possession of less than 25 grams of cocaine charge based on the cocaine residue.

         We concur with the prosecution on this point, in large part based on our holding that “[a]n
information may be amended at any time before, during, or after trial to cure any defect,
imperfection, or omission in form or substance, including a variance between the information and
the proofs, as long as the accused is not prejudiced by the amendment and the amendment does
not charge a new crime.” People v Higuera, 244 Mich. App. 429, 444; 625 NW2d 444 (2001);
MCL 767.76; MCR 6.112(H) (establishing that “[t]he court before, during, or after trial may permit
the prosecutor to amend the information . . . unless the proposed amendment would unfairly
surprise or prejudice the defendant.”) An amendment may prejudice a defendant if it causes “
‘unfair surprise, inadequate notice, or insufficient opportunity to defend.’ ” People v McGee, 258
Mich. App. 683, 688; 672 NW2d 191 (2003), quoting People v Hunt, 442 Mich. 359, 364; 501
NW2d 151 (1993). Where a defendant is aware of the possibility of a proposed amendment prior
to trial, even if the notice is provided on the same day as trial, the defendant cannot establish that
he was unfairly surprised. People v Perry, 317 Mich. App. 589, 594-595; 895 NW2d 216 (2016).



                                                 -3-
        While our prior decisions regarding the statutory right of the prosecutor to amend the
information lead us to concur with the prosecutor’s arguments that defense counsel was not
ineffective for failing to file a motion to quash, this was not the theory on which the trial court
granted relief. Rather, the trial court based its decision solely on a finding that trial counsel was
ineffective for failing to object to Detective Flaviani’s testimony of cocaine being found in the
trunk of the Stratus when the state’s lab report clearly revealed that no controlled substances were
present in the trunk.

        Beginning with Strickland, 466 U.S. at 689, reviewing courts have been advised that when
examining whether defense counsel’s performance fell below an objective standard of
reasonableness, a defendant must overcome the strong presumption that counsel’s performance
was born from sound trial strategy. See also, Trakhtenberg, 493 Mich. at 52. Moreover, we have
been instructed not to insulate our review of trial counsel’s performance simply by calling it trial
strategy. Strickland, 466 U.S. at 690-691; Trakhtenberg, 493 Mich. at 52. Here, the prosecutor
argues that trial counsel’s failure to object to Detective Flaviani’s testimony did not constitute
ineffective assistance of counsel because not objecting was a matter of trial strategy. In support
of this argument, the prosecutor advances numerous theories regarding strategic reasons for trial
counsel to remain silent, none of which we find persuasive.

       During trial, Detective Flaviani testified that he found:

              In a gray cylinder cold filter or the circular air filter, inside was a plastic
       baggie with approximately 34.6 grams of heroin. They were packaged like in 3.5
       grams, also known as an eight-ball, individual packaging.

       And then there was also .6 grams of heroin in a pill bottle, as well as 1.8 grams of
       cocaine powder…

        In addition to the above-cited testimony, Detective Flavianni repeatedly testified, without
objection from defense counsel, that he found cocaine in the trunk of the Stratus. For example, in
addition to the previously cited testimony, Detective Flaviani identified the prosecution’s Exhibit
13, stating, “[t]his would be 1.8 grams of cocaine. It was in the baggie here, it’s in the powder
substance” and noted that it was the same condition as it was when he found it in the trunk of the
Stratus. Detective Flaviani also identified the prosecution’s Exhibit 10 as a photograph that
depicted the trunk of the Stratus, and stated that, in the photograph, the jury could see “soft cocaine
on the left, which is 1.8 grams.” However, according to the state’s lab report, a copy of which was
in the possession of defense counsel, the powder found in the trunk was not a controlled substance.

       Review of the record reveals that other than Detective Flaviani’s testimony, the only other
evidence supporting defendant’s convictions for possessing less than 25 grams of cocaine was the
residue found on a scale in defendant’s shared apartment. Additionally, Detective Flaviani’s
testimony bolstered the evidence to support defendant’s possession with the intent to deliver less
than 50 grams of heroin conviction.

       Bearing in mind that “[a]n abuse of discretion occurs when a trial court’s decision falls
outside the range of reasonable and principled outcomes, People v Franklin, 500 Mich. 92, 100;
894 NW2d 561 (2017), on this record, we cannot conclude that the trial court abused its discretion



                                                 -4-
when finding that defense counsel’s failure to object to Detective Flaviani’s testimony fell below
an objective standard of reasonableness. Additionally, noting that we review a trial court’s factual
findings for clear error, Miller, 326 Mich. App. at 726, which occurs if “the reviewing court is left
with a definite and firm conviction that the trial court made a mistake, People v Douglas, 496 Mich.
557, 592; 852 NW2d 587 (2014), here, the trial court properly construed Detective Flaviani’s
testimony as a “real mess-up.” We also find no error in the trial court’s finding that “Detective
Flaviani indicated twice during his testimony that he located 1.8 grams of cocaine powder, even
though the lab report didn’t reflect any other substances located in the trunk tested positive for
cocaine.” In a case where defendant was charged with possession of cocaine, we concur with the
trial court that trial counsel’s failure to object to assertions by law enforcement that cocaine was
present in a trunk over which defendant had control and had been seen entering earlier in the day,
while in possession of a state lab report indicating there was no controlled substance in the trunk,
was not a sound trial strategy.

         Having concluded that trial counsel’s performance fell below an objective standard of
reasonableness, the next question becomes whether, but for trial counsel’s deficient performance,
there is a reasonable probability that the outcome would have been different. Armstrong, 490 Mich.
at 290; quoting Strickland, 466 U.S. at 694-696. Thus, the issue becomes one of defendant
demonstrating that as a result of trial counsel’s performance, he suffered prejudice.

        On the issue of prejudice, the prosecutor argues that defense counsel’s failure to object was
not prejudicial because the lab report and the testimony of Rachel Scott, a forensic chemist with
the Oakland County Sheriff’s Department Crime Lab, and Detective Wren each informed the jury
that the powder found in the trunk was not cocaine and undermined the credibility of Detective
Flaviani’s testimony. Scott testified that the powder found in the trunk did not test positive as a
controlled substance, and Detective Wren testified that the substance was not a controlled
substance, but may have been a cutting agent. However, such arguments do not address, much
less diminish, the prejudice suffered by defendant from the testimony of Detective Flaviani. As
the trial court alluded to during questioning of the attorneys during the motion for a new trial,
except for the testimony of Detective Flaviani, it was unclear to the jury from the lab report which
item listed on the report had the powder found in the trunk. It was also not clear from the lab
report what the powder found in the trunk was, leaving for the jury’s consideration the
unchallenged evidence from Detective Flaviani that cocaine was present in the trunk.

        At a minimum, the record reveals that failure by trial counsel to object to Detective
Flaviani’s testimony prejudiced defendant by consigning a strong impression with the jury that
there was 1.8 grams of cocaine in the trunk of a car which defendant was earlier seen opening and
moving objects around. As previously stated, the only other evidence of cocaine was residue found
on a scale in defendant’s shared apartment. On this record, we concur with the trial court that the
testimony of Scott and Detective Wren, and the lab report, did not overcome the prejudicial effect
of Detective Flaviani’s repeated testimony that the substance in the trunk of the Stratus was
cocaine. Accordingly, we assign no error to the trial court’s conclusion that the testimony of
Detective Flaviani “did prejudice defendant to the point that there was a reasonable probability
that but for counsel's errors, the results of the proceedings would have been different.” See,
Strickland, 466 U.S. at 694-696; see, also, Armstrong, 490 Mich. at 290; Trakhtenberg, 493 Mich.
at 52.



                                                -5-
Affirmed.

                  /s/ Mark J. Cavanagh
                  /s/ Stephen L. Borrello




            -6-